Title: To Thomas Jefferson from Wilson Cary Nicholas, 20 January 1807
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                        
                            My Dear Sir
                            
                            Warren Jany. 20th. 1807
                        
                        I most anxiously hope the almost unanimous wish of your country men, may induce you to consent to serve
                            another term, I expressed my wishes to you upon this subject before the last election. I have seen most of the occurrences
                            take place that I expected wou’d render it necessary for you to make a further sacrifice of your inclinations, to the
                            public good. The reasons for your continuing in office are daily increasing, and I hope you will pardon me for saying. I
                            think both the occasion, and the general call of the American people impose an obligation upon you to continue to conduct
                            the government. From a service that others can perform, I think every man at liberty to withdraw, after a reasonable
                            period, but I really doubt the propriety of any Man doing so, from the most important office in the government, at a time
                            when it is the general opinion, that no other man can fill that office with equal advantage to the public. The
                            relinquishment of power has generally been celebrated as an act of patriotism. This I believe to be one of those opinions
                            that have been adopted or acquiesced in, without due consideration—if it be a virtue to relinquish power rightfully
                            obtained it must be a greater proof of self denial, never to have accepted it, this principle once established, and our
                            government wou’d be impracticable. The only argument in favour of
                            your withdrawing that has any weight, with any person with whom I
                            have conversed, is that it may have influence in establishing the rotative principle. In answer I say the American people have a right to establish a government for themselves—that our government does not acknowledge that to be a
                            proper principle, that no individual example respectable as it may be, can enforce an observance of it—a virtuous man will
                            not require it to do his duty, a vicious man will disregard it so that we are to be deprived of your services without any prospect of good resulting from the loss. I am satisfied nothing short of an amendment to the constitution can
                            effect this object; and it is possible that your leaving the
                            Govt. at this time, might prevent such an amendment being made,
                            as your example and Genl. Washington’s wou’d by them be thought to
                            impose a sufficient obligation upon others to withdraw after two
                            elections. During your administration abuses of every sort have been corrected, patronage diminished, such an advance towards the
                            extinguishment of the public debt, that shows it is not only practicable but easy, and a course has been pursued with
                            respect to foreign nations that proves it is less difficult to avoid war than had been supposed—there remains nothing to
                            be done to compleat your glory, but that such changes in the government shou’d be effected under your auspices, as will
                            give security to the liberty of the people, without lessening its
                            competence to secure the objects for which it was instituted. This is the only expectation that was formed from your
                            administration, that has not been realized. Do not I pray you have your country men too much dependent upon the virtue of
                            your successors, many dynasties will pass away, before your office
                            will again be filled by one who unites the attachment to liberty and the capacity to govern that you have displayed, and
                                very many before any man will hold the same place in the
                                confidence and affections of your country men that you do.
                        As a Citizen, and as your personal friend I most sincerely wish you may yield to the solicitations of the
                            great body of the people.
                        At no period of your administration have I felt so much anxiety as I have during the last six months,
                            occasioned first by the apprehension of Lousianna being wrested from us by Spain, and lately by that traitor Burr. I have
                            always considered the acquirement of that country, both from its relative and intrinsic value, as forming the most brilliant achievement that cou’d have been effected by you or any other president. I have believed it wou’d
                            contribute more to the unity of America, than any other event that cou’d have happened. In proportion to my idea of its
                            value, my concern at the fear of its loss has been. My solicitude has been very much increased by the belief that its loss
                            wou’d be most sensibly felt by you, and that it wou’d be a great triumph to your personal and political enemies, who are
                                base enough, to rejoice at any national calamity, provided it wou’d be
                            attended with any diminution of your fame.
                        The present peace establishment of the U.S. was fixed before this country was acquired, the post’s that these troops were intended to garrison, were near enough to
                            receive support from the militia, were at a great distance from any force that cou’d be brought against them, and none of
                            them of any great importance. This is not the case with New Orleans, it is the key to the finest part of America, a tract
                            of country containing one fifth of our population. from its distance and its climate, it is impossible to employ militia
                            for its defence, and the only force of that sort in its neighbourhood is not American. These circumstances perhaps wou’d
                            have made it prudent to have augmented the army by an additional Regt. or two after the acquisition of this country.
                            But at any rate required that our small establishment shou’d be compleated. The threatening aspect of our affairs with
                            Spain, now of long standing, and the uncertain issue of the negotiation, made this particularly necessary. If the
                            negotiation fails, it is very probable its failure will be announced to us by the information that we have lost New Orleans.
                            it is so obviously the policy of Spain to take that place that I have no doubt, when it is found we are not likely to arrang our differences by negotiation, she will spin them out, until she is informed the blow is struck. in addition to these reasons for filling our
                            Regiments. As early as last August a Spanish force was embodied on our frontier,
                            and a ditermination to take and hold the country in dispute was avowed. Were
                            the Regiments then full, ‘are they so at this day,’ or have they ever
                            been so? I believe I shou’d not hazard much in saying they are not even now complete. I infer this from the secretary’s report, from what has been said in Congress, but with most
                            confidence, from the accounts we have seen of the strength of Wilkerson’s army—the greatest number I have seen his force stated at, is from six to seven hundred regulars. If the number is compleat,
                            where can the service of the troops be so much required. Most of them are stated to be in positions from which they cou’d
                            easily be carried by water to the place where they are so much wanted. I believe from what I recollect to have heard when
                            I was in Congress, that during that time the establishment never was complete, this I cannot help thinking is improper
                            under any circumstances. It belongs to congress to determine what force shall be employed, and it appears to me, it is as
                            much the duty of the Executive, to pick up that force, as it is, not to exceed the number directed by law. If it is not
                                done the only advantage to the public is the saving a little
                            money, for which the Executive cou’d never take credit, as more wou’d be lost by the failure to discharge a posotive
                            duty than by a paultry
                            saving, which they had no right to make and by which they involved great risque to the nation, and a weight of responsibility,
                            that the object wou’d not justify. The value of Louisianna to the U.S. is above all estimate. We are in full possession of
                            it, the nation has adequate means to preserve it, and there can be no doubt, they have sufficient confidence in the
                            executive to place in his hands a competent force if the country shou’d be lost either from the misapplication of the
                            existing force, or from its being inadiquate, the responsibility must attach to the Executive particularly as it is
                            understood the executive were unwilling at the last Session that the
                            army shou’d be augmented.
                        I feel in its full force the delicacy of the subject I am about to mention to you, I have a thousand times
                            revolved it in my mind, I have feared I might offend you, I have asked myself what right I had to give an opinion to you
                            upon this subject—Upon the last point I feel less scruple when I recollect the
                            freedom with which you have conversed with me for a number of years, and that once in answer to an apology for the
                            frankness with which I had expressed an opinion to you, you had the goodness to say “no apologies are necessary for
                            writing or speaking freely to me, on the contrary nothing my friends can do, is so dear to me, and proves to me so clearly
                            their friendship.” The fear of offending you is indeed a consideration of the greatest influence, but why shou’d I fear it?
                            Bound to you by the strongest ties of personal and political friendship, and believing the public good and the
                            preservation of our liberties, very much dependent upon the success of your administration. When I was near you, I imposed
                            it upon myself as a duty to communicate whatever occur’d, that I thought wou’d be useful to you to know. You permitted me
                            to do this for five years without taking offence, and why shou’d I suspect you wou’d be less tolerent now, I am not
                            conscious of a single act from which you can doubt my fidelity to you or to the public, nor have I an expectation that any
                            suggestion from me shou’d have any other effect, than to call your attention to the subject, and that after considering
                            it, you wou’d act according to your own better judgement and information. In the hope you will pardon the liberty I am
                            about to take, I will say to you, I very much fear Genl. Dearborne is not calculated to conduct the war department, in a manner useful to the public, or honorable to you. I believe him to be an excellent
                            man and a good Soldier, but I very much doubt his fitness for a secretary of war, and this was the opinion of most of our
                            friends several years ago. The particular circumstances that induce me to mention this subject to you at present, are
                            first, the smallness of our force in Louisianna, at a time when there was every reason to believe our whole strength wou’d
                            not be more than competent to the defence of that country, 2dly. the want of some of the most essential supplies for the
                            defence of the country, such as powder, lead, cartridge paper &c, when Genl Wilkerson took the command of the
                            army at Natchito. This information is given to me in a letter from Kentucky. My friend says “it was with the greatest
                            surprise and concern he had heard from a general of great veracity lately from N.O. that at that place at the time of the
                            alarm, there was not a single cartridge for the cannon, nor any cartridge paper in the public stores, and that he heard it
                            said as he came up, that there was a scarcity of powder & lead for the use of the army when Wilkerson marched to meet
                            the Don’s, and that he W—n, had been obliged to purchase all the
                            writing paper he cou’d lay his hands upon for want of cartridge paper.” 3dly. because the present moment probably affords
                            an opportunity of placing Genl. D. in a situation that he wou’d prefer. By making him Collector at Boston, a change cou’d
                            be made without wounding the feelings of this respectable and deserving man, or your feeling the pain I am sure it wou’d
                            give you, if done in any other way. It may be said our situation makes it improbable that we shall ever have much for a
                            secretary of war to do, this at best is doubtful, as long as you are President, I am sure the U.S. will not engage in any
                            but wars of absolute necessity; but the wisdom of your measures may
                            not secure us from the rapacity, and spirit of domination in the rulers of other nations. Nothing is therefore more
                            uncertain than the period of tranquility the U.S. will enjoy. At the commencement of a war a secretary (particularly a
                            military man) wou’d not believe he cou’d retire without loss of credit. In the event of war there wou’d be difficulties
                            enough to encounter at its commencement with the most capable man in the nation at the head of this department.
                        It seems to be an opinion peculiar to this country that the secretary of war must have been a Soldier, it is
                            an idea not attended to in other Countries, in England as well as in France the contrary opinion has been acted upon, when
                            they have been most successful, both as to the army and Navy. I do not think the appointments in this Country have done
                            much to establish our doctrine. I am convinced that during Genl. Washington’s and Mr. Adams’s administration’s, there were
                            no departments so badly filled as the war office. A man may be an excellent solider, and not have that scope of mind that
                            will enable him to embrace all the objects, that are within the province of a war minister. The same energy that Mr.
                            Tiffin has displayed on the part of the Govrs. of Kentucky and Tennessee, will bring Burr’s business to a speedy close,
                            the latter I do not know, Greenup is a poor devil, from whom I
                            expect little, there are however in the legislature of K—some men very much to be relied upon, I hope they will urge him
                            to do his duty. I again entreat you will pardon the liberty I have taken in this letter, and that you will be assured that
                            nothing but the most sincere attachment to you and solicitude for the compleat success of your administration, cou’d have
                            induced me to do it. 
                  I am with the highest respect and esteem Dear Sir your humble Servant
                        
                            W. C. Nicholas
                            
                        
                    